Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a controlled substance in the second and third degrees. We reject the contention that he was denied effective assistance of counsel. Counsel’s failure to object to the admission of double hearsay testimony did not deprive defendant of a fair trial (see, People v Dietz, 79 AD2d 476, 477). Further, defendant failed to establish that a motion to suppress physical evidence seized pursuant to a search warrant, if made, would have been successful (see, People v Torrence, 135 AD2d 1075, 1076). We conclude that the cumulative effect of those and other alleged deficiencies, viewed in totality and as of the time of the representation, did not deprive defendant of effective assistance and that counsel’s representation was meaningful (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 146-147). (Appeal from Judgment of Onondaga County Court, Elliott, J.—Criminal Possession Controlled Substance, 2nd Degree.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.